                      Case 1:21-mj-01049-DLC Document 1 Filed 03/01/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     District of
                                                 __________      Massachusetts
                                                              District of __________

                  United States of America                         )
                             v.                                    )
         4,-00-47 ',%60)7 EOE 4,32 '
                                                                   )      Case No.
                                                                   )                 1.
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                XLVY          in the county of     1MHHPIWI\ ERH IPWI[LIVI   in the
                       District of        1EWWEGLYWIXXW       , the defendant(s) violated:

            Code Section                                                    Offense Description
 97'                            'SRWTMVEG] XS (MWXVMFYXI ERH 4;-( 'SRXVSPPIH 7YFWXERGIW
 97'   S                              'SRWTMVEG] XS 4SWWIWW *MVIEVQW MR *YVXLIVERGI SJ ERH 9WI ERH 'EVV]
                                               *MVIEVQW (YVMRK ERH MR 6IPEXMSR XS E (VYK 8VEJJMGOMRK 'SRWTMVEG]




         This criminal complaint is based on these facts:
7II EXXEGLIH EJJMHEZMX SJ 7% 'VEMK ,EVZI]




           Continued on the attached sheet.

                                                                                               W 'VEMK ,EVZI]
                                                                                             Complainant’s signature

                                                                                             7% 'VEMK ,EVZI] *&-
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                Judge’s signature

City and state:                                                                  ,SR (SREPH 0 'EFIPP 1EKMWXVEXI .YHKI
                                                                                              Printed name and title
